             Case 1:18-cr-00016-LY Document 46 Filed 08/14/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


UNITED STATES OF AMERICA                      '
                                              '
v.                                            ' No. 1:18-CR-016-LY
                                              '
CHARLES MCALLISTER                            '


                         GOVERNMENT'S REQUESTED VOIR DIRE

        The United States files this requested voir dire and would ask the Court to ask the

following questions:

        1.   Have any of you ever bought or sold a commodity, like gold or silver, either as part

of your job or as a hobby/personal investment?    How did you buy or sell it?    Did you use an

intermediary, like a brokerage company?     How did you store the commodity after you bought

it?   Did you make or lose money?

        2.   Do any of you or have any of you owned your own business?       If any of you have,

what kind of business?    As part of the business, were you responsible for protecting a

customer’s money or property?      What steps did you take to protect that money or property?

Were you ever accused of mishandling or stealing a customer’s property?      Has anyone close to

you been so accused?

        3.   Most everyone has at some time or another trusted someone else to protect your

money or property, like for example by depositing money into a bank.      Have you ever had your

money or property mishandled or stolen by a person or business that you had entrusted it with?

        4.   Some of the people who worked for the defendant or his company in this case may

testify regarding the facts and circumstances of the fraud and money laundering.    Does the fact

Government=s Requested Voir Dire - Page 1
            Case 1:18-cr-00016-LY Document 46 Filed 08/14/19 Page 2 of 3



that a person worked for the defendant or his company, based on that status, mean he or she has

less credibility than another witness?

       6.    Have any of you ever been arrested, charged with, or convicted of a criminal

offense?    If so, please give us some of the details.   Likewise, do you have any family members

or close friends who have been arrested, charged with, or convicted of a criminal offense?

       9.    Do any of you have a moral, ethical, or religious belief that would prevent you from

sitting in judgment of another person?


                                         Respectfully submitted,

                                         JOHN F. BASH
                                         United States Attorney

                                         /s Keith M. Henneke
                                         KEITH M. HENNEKE
                                         Texas State Bar No. 24054497
                                         DANIEL D. GUESS
                                         Texas State Bar No. 00789328
                                         Assistant United States Attorneys
                                         903 San Jacinto Blvd., Suite 344
                                         Austin, Texas 78701
                                         Telephone: 512.978.5858
                                         Facsimile: 512.978.5854




Government=s Requested Voir Dire - Page 2
           Case 1:18-cr-00016-LY Document 46 Filed 08/14/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I certify that on this the 14th day of August, 2019, a true and correct copy of this

instrument was served via ECF on counsel for the defendant.



                                       /s Keith M. Henneke
                                       KEITH M. HENNEKE
                                       Assistant United States Attorney




Government=s Requested Voir Dire - Page 3
